                   Case 18-50779-grs                       Doc          Filed 04/10/19 Entered 04/10/19 10:32:37                                          Desc Main
       Fill in this information to identify the case:                    Document     Page 1 of 5

     Debtor 1            MATTIE L DRURY
     Debtor 2


     United States Bankruptcy Court for the:        Eastern District of Kentucky, Lexington Division                 District of         KY
                                                                                                                                         (State)


     Case Number                      1850779




 Official Form 410S1

 Notice of Mortgage Payment Change                                                                                                                                       12/15


 If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's principal residence,
 you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your
 proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of Creditor:                                                                                      Court claim no. (if known):                5-1
 MCM 2018-NPL1



                                                                                                        Date of payment change:                                          05/01/2019
                                                                                                        Must be at least 21 days after date of
                                                                                                        this notice

 Last four digits of any number you use to identify the
 debtor’s account:                                                           5904                       New total payment:                                                     $707.85
                                                                                                        Principal, interest, and escrow, if any



Part 1:          Escrow Account Payment Adjustment
 1. Will there be a change in the debtor’s escrow account payment?
           No
           Yes       Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
                     basis for the change. If a statement is not attached, explain why: ________________________________________________________
                     Current escrow payment:                                  $70.69            New escrow payment:                                $109.24
Part 2:          Mortgage Payment Adjustment
 2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-rate account?
           No

           Yes       Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                     attached, explain why: ________________________________________________________________________________________

                     Current interest rate:                                                                      New interest rate:
                     Current principal and interest payment:                                                     New principal and interest payment:

Part 3:          Other Payment Change
 3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

         No

         Yes       Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                   agreement. (Court approval may be required before the payment change can take effect. )


                   Reason for change: ________________________________________________________________________________________
                   Current mortgage payment:                                                        New mortgage payment:




 Official Form 410S1                                    Notice of Mortgage Payment Change                                                                               page         1
     Debtor 1     CaseMATTIE
                       18-50779-grs
                             L DRURY                       Doc           Filed 04/10/19 Entered 04/10/19 10:32:37                         Desc Main
                                                                          Document     PageCase2 Number
                                                                                                 of 5 (if known) 1850779
                           First Name           Middle Name               Last Name




Part 4:         Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.

       I am the creditor

       I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
  information, and reasonable belief.

  /s/ Tamera Jones                                                                                 Date      03/29/2019
  Signature




  Print                    Tamera Jones                                                            Title   Bankruptcy Case Manager


  Company                  NewRez LLC DBA Shellpoint Mortgage Serv


  Address                  PO Box 10826



                           Greenville                                                SC               29603-0826


  Contact phone            (800) 365-7107                                                  Email     mtgbk@shellpointmtg.com




 Official Form 410S1                                     Notice of Mortgage Payment Change                                                       page   2
                    Case 18-50779-grs                           Doc
                                                                 Shellpoint Filed    04/10/19 Entered 04/10/19 10:32:37
                                                                            Mortgage Servicing                        Final
                                                                                                                            Desc Main
                                                                 PO Box 10826Document          Page 3 of 5
                                                                     Greenville, SC 29603 0826
                                                                     For Inquiries: (800) 365-7107


                                                                                                                                     Analysis Date:                                             March 09, 2019
        ROBERT I DRURY                                                                                                               Loan:
        MATTIE L DRURY
        324 FOXWOOD DR                                                                                                               Property Address:
        NICHOLASVILLE KY 40356                                                                                                       324 FOXWOOD DR
                                                                                                                                     NICHOLASVILLE, KY 40356




                                                                  Annual Escrow Account Disclosure Statement - Account History
      The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
      behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
      decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
      increase. If the escrow payment decreases, your mortgage payment will decrease.

Payment Information              Contractual          Effective May 01, 2019           Prior Esc Pmt                    May 01, 2018          Escrow Balance Calculation

P & I Pmt:                           $598.61                           $598.61 **      P & I Pmt:                            $598.61          Due Date:                                             Jul 01, 2018
Escrow Pmt:                           $70.69                           $109.24         Escrow Pmt:                            $70.69          Escrow Balance:                                        ($3,796.28)
Other Funds Pmt:                       $0.00                             $0.00         Other Funds Pmt:                        $0.00          Anticipated Pmts to Escrow:                               $706.90
Asst. Pmt (-):                         $0.00                             $0.00         Asst. Pmt (-):                          $0.00          Anticipated Pmts from Escrow (-):                           $0.00
Reserve Acct Pmt:                      $0.00                             $0.00         Resrv Acct Pmt:                         $0.00

Total Payment:                       $669.30                           $707.85         Total Payment:                        $669.30          Anticipated Escrow Balance:                           ($3,089.38)


Shortage/Overage Information                                     Effective May 01, 2019           Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
                                                                                                  amounts or insurance premiums, your escrow balance contains a cushion of $218.48.
Upcoming Total Annual Bills                                                   $1,310.86
Required Cushion                                                                                  A cushion is an additional amount of funds held in your escrow in order to prevent the
                                                                                $218.48
Required Starting Balance                                                       $764.66           balance from becoming overdrawn when an increase in the disbursement amount
Escrow Shortage                                                              ($3,854.04)          occurs. Your lowest monthly balance should not be below $218.48 or 1/6 of the
Surplus                                                                            $0.00          anticipated payment from the account.

        ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.
      This is a statement of actual activity in your escrow account from June 2018 to Apr 2019. Last year's anticipated activity (payments to and from your
      escrow account) is next to the actual activity.
                              Payments to Escrow                          Payments From Escrow                                                              Escrow Balance
          Date                Anticipated              Actual             Anticipated          Actual                     Description                       Required                Actual
                                                                                                                   Starting Balance                                $0.00          ($2,587.59)
        Jun 2018                                                                                        $23.38 *   Hazard                                          $0.00          ($2,610.97)
        Jul 2018                                                                                        $22.63 *   Hazard                                          $0.00          ($2,633.60)
        Sep 2018                                            $70.69                                             *   Escrow Only Payment                             $0.00          ($2,562.91)
        Sep 2018                                                                                        $88.16 *   City Tax                                        $0.00          ($2,651.07)
        Oct 2018                                            $70.69                                             *   Escrow Only Payment                             $0.00          ($2,580.38)
        Nov 2018                                            $70.69                                             *   Escrow Only Payment                             $0.00          ($2,509.69)
        Nov 2018                                                                                       $489.61 *   County Tax                                      $0.00          ($2,999.30)
        Nov 2018                                                                                       $733.09 *   Hazard                                          $0.00          ($3,732.39)
        Dec 2018                                                                                       $205.27 *   Escrow Disbursement                             $0.00          ($3,937.66)
        Jan 2019                                            $70.69                                             *                                                   $0.00          ($3,866.97)
        Feb 2019                                            $70.69                                             *                                                   $0.00          ($3,796.28)
                                                                                                                   Anticipated Transactions                        $0.00          ($3,796.28)
        Mar 2019                                          $636.21 P                                                                                                               ($3,160.07)
        Apr 2019                                            $70.69 P                                                                                                              ($3,089.38)
                                        $0.00            $1,060.35                  $0.00            $1,562.14
      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
      P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.
             Case 18-50779-grs                         Doc
                                                        Shellpoint Filed      04/10/19 Entered 04/10/19 10:32:37
                                                                   Mortgage Servicing                          Final
                                                                                                                     Desc Main
                                                                     Document
                                                        For Inquiries: (800) 365-7107 Page 4 of 5

                                                                                                                        Analysis Date:                                          March 09, 2019
                                                                                                                        Loan:


                                                  Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.

      Date                     Anticipated Payments                                                                                                 Escrow Balance
                              To Escrow          From Escrow                   Description                                                Anticipated                Required
                                                                              Starting Balance                                                 ($3,089.38)               $764.66
   May 2019                       $109.24                                                                                                      ($2,980.14)               $873.90
   Jun 2019                       $109.24                                                                                                      ($2,870.90)               $983.14
   Jul 2019                       $109.24                                                                                                      ($2,761.66)              $1,092.38
   Aug 2019                       $109.24                                                                                                     ($2,652.42)               $1,201.62
   Sep 2019                       $109.24                                                                                                     ($2,543.18)               $1,310.86
   Oct 2019                       $109.24               $88.16                City Tax                                                        ($2,522.10)               $1,331.94
   Nov 2019                       $109.24              $733.09                Hazard                                                          ($3,145.95)                $708.09
   Nov 2019                                            $489.61                County Tax                                                      ($3,635.56)                $218.48
   Dec 2019                       $109.24                                                                                                      ($3,526.32)               $327.72
   Jan 2020                       $109.24                                                                                                      ($3,417.08)               $436.96
   Feb 2020                       $109.24                                                                                                      ($3,307.84)               $546.20
   Mar 2020                       $109.24                                                                                                      ($3,198.60)               $655.44
   Apr 2020                       $109.24                                                                                                      ($2,761.66)               $764.68
                                $1,310.88             $1,310.86
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is ($3,089.38). Your starting
 balance (escrow balance required) according to this analysis should be $764.66. This means you have a shortage of $3,854.04.
 This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
 deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.
 We anticipate the total of your coming year bills to be $1,310.86. We divide that amount by the number of payments expected during the coming year
 to obtain your escrow payment.
   New Escrow Payment Calculation

   Unadjusted Escrow Payment                                               $109.24
   Surplus Reduction:                                                        $0.00
   Shortage Installment:                                                     $0.00
   Rounding Adjustment Amount:                                               $0.00

   Escrow Payment:                                                         $109.24

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.
        Case 18-50779-grs                Doc       Filed 04/10/19 Entered 04/10/19 10:32:37                             Desc Main
                                                    Document     Page 5 of 5

NewRez LLC DBA Shellpoint Mortgage Serv                          Phone Number:                (800) 365-7107
PO Box 10826                                                     Fax:                         (866) 467-1137

                                                                 Email:    mtgbk@shellpointmtg.com
Greenville, SC 29603-0826



RE: Debtor 1       MATTIE L DRURY
    Debtor 2

Case No:     1850779

PROOF OF SERVICE

I certify that a copy of the foregoing documents were served upon the following persons electronically or by mail via the U.S. Postal
Service, postage prepaid or by personal delivery, at their scheduled addresses on this day, 3/29/2019.

Eastern District of Kentucky, Lexington Division
P. O. BOX 1111
Lexington, KY 40588




Beverly M. Burden
P.O. Box 2204
Lexington, KY 40588-2204




Ryan R Atkinson
1608 Harrodsburg Rd

Lexington, KY 40504-


MATTIE L DRURY

324 FOXWOOD DR
NICHOLASVILLE KY 40356



/s/ Tamera Jones
